IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        ____________________

                            No. 96-60123
                          Summary Calendar
                        ____________________


In The Matter of: BUTLER INC.,

                                                           Debtor.

EDDIE BUTLER,
                                                        Appellant,

                               versus

MERCHANTS BANK & TRUST CO.,

                                                        Appellee.
________________________________________________________________

      Appeal from the United States District Court for the
            Southern District of Mississippi
                          1:95-CV-402RR)
_______________________________________________________________
                          August 8, 1996
Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Proceeding pro se, Eddie Butler again challenges the district

court's affirmance of the bankruptcy court's judgment in favor of

appellee, Merchants Bank & Trust Co. ("Merchants"), in an adversary

proceeding.    We affirm the district court.

     Previously, our court dismissed a premature appeal filed by

Butler in this adversary proceeding. In re Butler, Inc. (Butler v.

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Merchants Bank & Trust Co.), 2 F.3d 154 (5th Cir. 1993).                             We

thereafter affirmed on appeal the judgments of the bankruptcy court

in favor of Merchants, as affirmed by the district court.                         In re

Butler, Inc. (Butler v. Merchants Bank & Trust Co.), No. 93-7145,

slip op. (5th Cir. Dec. 20, 1994) (per curiam), rehearing denied

(5th Cir. Jan. 13, 1995).       Our court is therefore familiar with the

background of Butler's Chapter 11 bankruptcy proceedings and need

not repeat that history for the purposes of this opinion.

     Having   failed   in   his     earlier      attempts       to   set    aside    the

bankruptcy court's judgments, Butler now brings this appeal from

the district court's denial of his motions for relief under Fed. R.

Civ. P. 60(b)(3) and (6).           Butler's briefs on appeal contain a

disarray of issues and arguments that appear to challenge generally

the district court's dismissal of his appeal from the bankruptcy

court's    judgment   in   favor    of    Merchants.        Butler         also   takes

particular issue with (i) the denial of Butler's requests for

reconsideration pursuant to Rules 60(b)(3) and (6); and (ii) the

district    court's   refusal      to    grant   Butler     a    fifth      chance   at

redesignating the bankruptcy record on appeal.

     To the extent that Butler is attempting to launch yet another

challenge of the judgments against him in the original bankruptcy

proceedings, we admonish Butler that our court has already affirmed

those judgments. Our ruling on the case that Butler brought before




                                         -2-
us earlier was finally settled.        Gulf Coast Bldg. & Supply Co.,

Inc. v. Internat'l Bhd. of Electrical Workers, Local No. 480, AFL-

CIO, 460 F.2d 105, 107-08 (5th Cir. 1972).

     With respect to the district court's denial of relief under

Rules 60(b)(3) and (6), we note the narrow scope of appellate

review in Rule 60(b) cases.   Trinity Carton Co., Inc., v. Falstaff

Brewing Corp., 816 F.2d 1066, 1070 (5th Cir. 1987).     Our review is

strictly limited to an abuse of discretion standard, and we can

examine only the district court's action in denying Butler's

motion.   Id.    We cannot review the underlying merits of Butler's

case. Id. Having considered the briefs and reviewed the pertinent

parts of the record on appeal, we hold that the district court did

not abuse its discretion in denying Butler's repeated attempts at

postjudgment relief.    We agree with the district court that Butler

failed to (i) comply with the one-year time limitation under Rule

60(b)(3); and (ii) meet the criterion for equitable relief under

Rule 60(b)(6).

     Finally, we find no error whatsoever in the district court's

decision to deny Butler a fifth opportunity at redesignating the

bankruptcy record on appeal after the expiration of the filing

deadline in Bankruptcy Rule 8001(a).

     Accordingly, the district court's judgment is




                                 -3-
                                                 A F F I R M E D.1




1Butler is hereby warned that any further abuse of the appellate
process with frivolous motions, petitions and appeals will subject
him to serious monetary sanctions.




                                -4-